Citation Nr: 0423913	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1965 to January 
1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

Service connection is also in effect for residuals, traumatic 
chorioretinopathy, right lens, status post lens transplant, 
for which a 30 percent rating is assigned.

The veteran was scheduled to provide testimony at a personal 
hearing at the RO in July 2000; the hearing was cancelled 
after a conference with his representative, a memorandum of 
which is in the file, signed by the Decision Review Officer, 
in which it was ascertained that his PTSD diagnosis was 
"solid" and that a medical opinion was to be solicited from 
the psychiatric facility with regard to the impact of his 
alleged stressors, specifically the death of the identified 
captain, on that PTSD diagnosis.

In September 2002, the Board endeavored to develop additional 
evidence in the case under regulatory guidelines then in 
effect.  When the guidelines were changed, the Board remanded 
the case in September 2003 for such development.  


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  It is not unreasonable to conclude that the veteran was 
exposed to combat-compatible circumstances during confirmed 
Southeast Asia operations involving aircraft maintenance 
including incidents with personnel and/or aircraft flying out 
of his base and on other documented occasions from July 1966 
to August 1967.  

3.  The veteran's experiences are partly corroborated by unit 
and other pertinent military history and other data including 
from the Vietnam Memorial Wall registry and a Combat Casualty 
document, and his service records are not inconsistent 
therewith.  

4.  Credible evidence and medical opinion sustains that an 
acquired psychiatric disorder, including that diagnosed as 
PTSD, is a result of the veteran's Southeast Asia service.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 
3.303. 3.304(f) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
Additional development would be possible and might be helpful 
to his case.  The veteran has indicated that he is aware of 
what is required in the way of evidence and to a great extent 
has provided collateral documentation to support certain 
alleged stressors.  The Board is satisfied that adequate 
development has taken place and there is a sound evidentiary 
basis for resolution of this issue at present without 
detriment to the due process rights of the veteran.

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Although service records are somewhat limited, there were no 
complaints of, diagnosis of or treatment for any mental 
disorders reflected in the service medical records.  The 
veteran did not receive any treatment for wounds incurred in 
combat.  Some limited segments of his 201 file are in the 
claims folder.

The veteran's service personnel records demonstrate that he 
served in Southeast Asia during the Vietnam Era with the U.S. 
Air Force, assigned to the 435th Tactical Fighter Squadron at 
Udorn Royal Thai Air Force Base, Thailand, as Assistant Crew 
Chief of F-104 aircraft including the period from July 1966 
to July 1967.  Other service documentation cites his 
positions as aircraft maintenance specialist and jet aircraft 
mechanic; and under the category of "Combat" recognition on a 
201-form, he was awarded a Vietnam Service Medal for Air 
Offensive Campaign from July 29, 1966 to March 8, 1967.  
After his return from the Southeast Asia theater, he was 
stationed at Eglin AFB in Florida [where he injured his eye 
for which he has service connection].

On VA examination in September 1997, the veteran provided an 
extensive discussion of problems in Southeast Asia that 
caused stress.  Specifically, he identified his having been a 
flight line mechanic from 1966-1967 in Northern Thailand 
during which time he had had 14-17 hour days for the first 5 
months and no time or days off.  During that time, he once 
came back to base before midnight as he did not want to stay 
out and drink; he went to sleep only to awaken to find 
someone shaking him by both sides of his ribs.  He went back 
to sleep and felt it again; when he looked off to one side, 
he saw two figures next to his bed, Biblical-like figures in 
robes, bearded, talking to each other but not saying anything 
he could hear.  He was terrified by the experience and kicked 
one of his legs out of bed and right through the figures.  He 
went back under the blankets and when he later looked out, 
the figures were gone.  He was comforted when other people 
came back into the living quarters.  After that experience, 
he could not sleep which led to drinking.

Soon thereafter, his father died and he went back to make 
funeral arrangements.  When he arrived home, he was told by 
his mother that his father said he had talked to him about a 
week and a half before he died; the veteran related that this 
was not true, but he found the entire situation unsettling 
and could not talk to anyone about it.  However, he had 
eventually been able to talk about it at a veteran's 
facility.  Since then he had had significant difficulty in 
such situations like his wife touching him in the ribs in 
bed, and he kicked out at her like he had the figures in 
Thailand. 

He also reported other traumatic experiences while he was in 
Thailand which had been subsequently converted to an R&R base 
after he left the area.  He stated that specifically, a major 
and a captain were killed at the end of the flight row which 
was a couple of hundred yards away from where he was.  On one 
#929 aircraft, 18 rockets in one pod were set off as they 
were checked.  Apparently an electrical current had then 
inadvertently sent them down the runway and one of them 
strayed off and killed the major and the captain.  The 
veteran witnessed the rockets going down the runway and some 
sort of an explosion; he and a Master Sergeant Wallace went 
behind a building rather than going towards the explosions as 
did other individuals.  He said that he had actually taken 
the plane in for the work that was done and the plane had had 
some rewiring done after the wings were taken off.  It was 
unclear whether he felt specific responsibility for the fatal 
accident, even though he had not done the actual faulty work, 
but he felt guilt over the incident.

Another situation that had stressed him was the death of a 
Captain T when he was shot down.  He was what he called  "his 
pilot", and had taken his picture with the pilot's camera the 
day before he died.  The veteran recalled that the pilot had 
been a lot like him, with similar family structure, and that 
they had talked a lot.  Specifically, when he and the veteran 
had talked before the accident which killed him, the pilot 
had told the veteran that if he was hit and severely injured 
and unlikely to survive, he would take his plane right into 
the ground, and as it turned out, this is apparently exactly 
what the pilot had done.  

The veteran said that while he was the aircraft mechanic in 
Thailand, they lost 18 of the 36 planes in their squadron, 
all of which were shot down or "quit in mid air", all 104 
Starfighters.  Because of this and other losses and his 
experiences, the veteran said that he had significant anger 
and resentment about the protesters against the war, of which 
he was made aware by articles in Stars and Stripes.  He felt 
that these people did not care and he currently spoke of 
spending a wasted year of his life for people who did not 
care.

The veteran was noted to have intrusive thoughts about these 
traumatic experiences, disturbances which had been quite 
vivid right after service and continued to present.  After 
service, he had not wanted to see anything about Southeast 
Asia, and even now, he said he had learned to leave the room 
when Vietnam War things came onto the television, even when 
his family told him to stay and watch it.  He tried to 
withdraw and not be around people when this happened, but 
that he found that he would then often visualize things about 
the war anyway, and then would not be able to sleep.

The examiner described the veteran's experiences and symptoms 
in detail and noted that the hallucinatory episode in service 
(when he saw the Biblical figures in his room) was 
disquieting, sincere, and not the result of intoxication.  He 
was felt to have significant feelings that were genuine and 
related to the experiences such as watching the rocket attack 
that killed his superior officers and the pilot, who was his 
particular friend, of the many aircraft he had maintained and 
serviced.  The arousal and other symptoms were felt not to 
have preexisted his Southeast Asian military experience.  He 
was also found to have dysthymia of a chronic, moderate 
severe to severe nature.  The examiner opined that this 
(dysthymia) was "closely linked to his PTSD difficulties", 
and in the examiner's opinion was secondary thereto.  The 
veteran's concurrent major depression was often severe and 
also permanently linked to his dysthymia and PTSD.  The 
examiner opined that the military stressor levels had been 
severe while serving in Southeast Asia .

The veteran subsequently submitted several documented 
confirmations including from the Vietnam Wall Memorial 
showing, among other data, that the cited pilot had in fact 
been killed in action at the stated time in October 1966, and 
that he was of the veteran's unit in Thailand, the 435th 
Tactical Fighter Squadron.  A DD Form 1300, Report of 
Casualty relating thereto, is also of record. 

A subsequent analysis by another VA examiner was to the 
effect that the death of the single pilot would not seem to 
provide adequate stressors for the veteran's PTSD, but if 
there had been other stressors, this might better explain his 
impairment.

A packet of VA clinical records has been submitted showing 
that the veteran has been treated for some time for 
psychiatric problems including depression, dysthymia and 
PTSD.  Many entries are found therein to the effect that 
there appeared to be a relationship to his service 
experiences, all of which he had relayed on occasion and some 
with annotations by examiners to the effect that the 
experiences seemed genuine as did his response to them.

A private physician, RB, M.D., in a statement in March 2001, 
indicated that the veteran had recurrent major depression and 
acute stress disorder [PTSD].  He specifically cited an event 
in late 1966 that involved a strange bedside hallucination 
and had had long-term residual impact.  He also noted that 
his service-connected eye problem had had a significant role 
and was interfering with his life.  He recommended that VA 
reevaluate the disabilities.

Pursuant to the Board's remand, it was certified by USASCRUR 
that the named Captain T had been killed in action on an air 
to ground mission when his F-104 aircraft was struck by 
hostile fire from the ground and caused the aircraft to 
crash.  It was noted that further names would be required for 
researching other deaths.

The veteran has also submitted another Board decision with 
regard to another veteran who was in his same unit in 
Thailand and who had claimed combat exposure which allegedly 
caused his PTSD as well.


Analysis

The clinical records show that numerous physicians including 
both private and VA have predominantly diagnosed the 
veteran's psychiatric disability as being due to PTSD.  There 
is also some suggestion of prior alcohol abuse, dysthymia and 
depression, but these would not exclude the presence of PTSD 
as a result of service.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, including those in which 
he has delineated his Southeast Asia experiences, and data in 
support thereof, have been both entirely consistent and 
credible.  We appreciate the cooperation of the military and 
others in documenting the given combat circumstances in 1966-
7 in the unit to which he was assigned as well as collateral 
data with regard to the unit involved.  This documentation is 
probably not as complete as it might be, but it is certainly 
not inconsistent with and is, on retrospect, seen by the 
Board as entirely capable of corroborating his assertions in 
that regard.  

It is pivotal to note that it is upon these entirely credible 
assertions of stressors that VA and other psychiatric 
specialists have diagnosed PTSD and have attributed it to the 
veteran's Vietnam Era service.  While his official service 
documentations may not necessarily place him in "traditional" 
regimented combat structures, his jobs in aircraft 
maintenance and servicing at Udorn AFB, Thailand, under the 
circumstances known to have existed at that time, certainly 
took him into harm's way.  His unit was in an area quite 
closely combat related, was often under fire, and certainly 
bore the deadly results of incoming ordnance causing grievous 
harm to personnel and property including a vast number of the 
planes under the veteran's aircraft maintenance and servicing 
obligation.  It is noteworthy that he was documented to have 
served in areas at specific times when such combat-like 
situations often occurred, and that related stressors were 
not only entirely possible but often quite probable.  He 
states that these circumstances were of a certain nature 
which are entirely compatible with combat, and those which 
were not actual combat-related, were of significant trauma in 
his life; this is entirely credible.  This is certainly true 
with regard to the one pilot with whom he appears to have 
been closest, as well as an alleged incident involving 
rockets on an aircraft that killed others at the base.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is consistent 
with the circumstances, conditions, and hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
It is also entirely credible that some of the other personal 
documented experiences he had concurrent with that service 
may well have contributed to his stress, as he and physicians 
have opined.  All in all, the Board is convinced by the 
credible evidence of record that the veteran's service was, 
in part, consistent with combat, and as such, his own 
offering of stressors must be taken at their face value.  

In this case, the Board also finds the veteran's discussions 
in that regard to be entirely plausible; and his service 
records do not negate the allegations he has made with regard 
to locations, stressors, etc.

VA and private physicians have repeatedly included a 
diagnosis of PTSD.  One VA examiner stated that a single 
stressor might not be sufficient, but in this case, it is 
noteworthy that there are multiple rather than a single 
stressor both claimed and verified.

Those expert examiners including at VA facilities where he is 
undergoing PTSD therapy, who have confirmed the presence of 
PTSD through various testing procedures, have indeed 
attributed his PTSD to his service in Southeast Asia and the 
stressors he has claimed as a result thereof.  

Since all criteria have been fulfilled, accordingly, the 
Board concludes that the veteran's acquired psychiatric 
disorder, currently predominantly diagnosed as PTSD, is 
reasonably the result of his Vietnam service, and service 
connection is in order.  


ORDER

Service connection for an acquired psychiatric disorder to 
include PTSD is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



